          Case 1:18-cv-04148-PGG Document 32 Filed 02/06/19 Page 1 of 2




 Sari E. Kolatch                                                   Direct: 212-381-8729
                                                                   Email: skolatch@ctswlaw.com



                                                     February 6, 2019



Via ECF and Facsimile

Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

       Re:     White Beech SNC, LLC v. Petroleos de Venezuela, S.A. and PDVSA Petroleo, S.A.
               Case No. 1:18-cv-4148 (PGG)(HBP)

Dear Judge Gardephe:

       This firm represents plaintiff White Beech SNC, LLC (“White Beech”) in the above
referenced action. On February 1, 2019, Your Honor ordered White Beech to submit a letter
explaining why this case should be not be stayed in light of Executive Order 13850 (November
1, 2018).

        White Beech is in the processes of seeking guidance from the U.S. Department of the
Treasury’s Office of Foreign Asset Control (“OFAC”) to determine whether any existing general
license authorizes the continuation of this litgation and issuance of a final judgment against
Petroleos de Venezuela, S.A. (“PDVSA”) and PDVSA Petroleo, S.A. (“PPSA”).

        White Beech does not object to a stay of this action until either (i) White Beech receives
such confirmation from OFAC (directly or by means of a published guidance); (ii) OFAC issues
a general license or regulation which authorizes litigation such as this one to proceed to
judgment; (iii) White Beech obtains a specific license to proceed to judgment in this litigation; or
(iv) the sanctions against PDVSA and PPSA are otherwise amended in relevant manner or
rescinded.
              Case 1:18-cv-04148-PGG Document 32 Filed 02/06/19 Page 2 of 2


Honorable Paul G. Gardephe
February 6, 2019
Page 2 of 2



           We will promptly notify the Court as soon as we become aware that one of these events
    have occurred.

                                                      Respectfully submitted,



                                                      Sari E. Kolatch




    cc: All counsel of record (via ecf)
